Citation Nr: 1804309	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  10-02 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for low back disorder, to include degenerative disc disease and hemangioma.

2. Entitlement to service connection for left knee disorder, to include as secondary to a low back disorder.

3. Entitlement to service connection for left hip disorder, to include as secondary to a low back disorder.

4. Entitlement to service connection for pelvic disorder, to include as secondary to a low back disorder.

5. Entitlement to service connection for left elbow disorder, to include left ulnar neuropathy and tendinitis, to include as secondary to a low back disorder or service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to September 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript is associated with the record on appeal.  A hearing before a Decision Review Officer at the RO was scheduled for May 2017 pursuant to the Veteran's January 2010 request; however, he withdrew such hearing request in May 2017.  In November 2015, the Board remanded the case for additional development and it now returns for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Additionally, a remand by the Board confers the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the November 2015 remand, the Board requested a direct search for treatment records dated in 1987 from the Charleston Naval Hospital.  The Board acknowledges that the Veteran's electronic file contains two records dated in May 1987 from the Naval Station Clinic in Charleston, South Carolina; however, it is unclear whether all records from such year have been obtained.  The November 2015 remand further directed the AOJ to obtain the federal department workers' compensation documents pertinent to the Veteran's claim(s).

The record shows the AOJ sent notice letters to the Veteran and his representative in December 2016 and January 2017 requesting that the Veteran complete VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information, for the records identified above.  In a notice letter dated in March 2017, the AOJ advised the Veteran that, as a response had not been received from him or his representative, all efforts to obtain the needed information have been exhausted and, as such, the AOJ determined that further attempts to obtain the identified records would be futile.  However, the submission of a request for service treatment records from a United States military branch does not require a veteran's authorization.  Likewise, if the Veteran received benefits from the Office of Workers' Compensation Program (OWCP) under the Federal Employee Compensation Act, VA does not need the Veteran's permission to obtain those records as they are held by a federal agency.  Consequently, another remand is necessary in order to obtain such records.

Furthermore, the Board finds the July 2017 VA examiner's medical opinions, provided pursuant to the November 2015 remand directives, are incomplete for the purpose of determining entitlement to service connection for the issues on appeal. Preliminarily, as noted above, the records requested pursuant to the November 2015 remand were not available for the VA examiner's review.  Therefore, remand is warranted to allow for the VA examiner to review any additional evidence obtained in connection hereto and offer an addendum opinion.  

Further, with respect to the Veteran's claim for a low back disorder, the VA examiner did not provide an adequate opinion with rationale concerning the April 2008 diagnosis of vertebral hemangioma.  Instead, the VA examiner only noted the Veteran's hemangioma was asymptomatic upon examination at that time. Pertinent to the Veteran's claim for a pelvic disorder, the July 2017 VA examiner did not provide an adequate rationale in support of the conclusion that a nexus could not be established between any current pelvic disorder and his military service.  In this respect, the Board finds the VA examiner should specifically address whether the prostatic calcifications found on a July 2008 CT scan constitute a separate pelvic disorder for service connection purposes.  

Moreover, the VA examiner did not provide an opinion with respect to the etiology of any current left elbow disorder as the medical examination revealed a normal left elbow.  However, the Board finds an opinion is necessary in consideration of the medical evidence reflecting diagnoses of left ulnar neuropathy and tendinitis in February 2004 and June 2005, respectively.  In this respect, the opinion provided should address whether any diagnosed left elbow disorder is proximately due to and/or aggravated by his service-connected left shoulder injury.  

Finally, the VA examiner did not provide clear opinions as to whether any arthritis diagnosed in connection with the issues on appeal manifested to a compensable degree within one year of active duty.  

Therefore, a remand is necessary in order to obtain an addendum opinion addressing the foregoing matters. 

Accordingly, the case is REMANDED for the following actions:

1.  Conduct a search for any treatment records of the Veteran, including emergency room records, at the Charleston Naval Hospital in 1987.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
	
2.  Contact the OWCP and request all records associated with the Veteran's workers' compensation claim(s) with the United States Department of Labor as a United States Postal Employee. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, return the record, to include a complete copy of this Remand, to the examiner who performed the July 2017 VA examinations, or an appropriate medical professional, if the July 2017 VA examiner is unavailable.  The need for additional examination is left to the discretion of that clinician.  The examiner should note review of the record and include a discussion of the Veteran's documented medical history and assertions pertaining to a low back disorder, left knee disorder, left hip disorder, pelvic disorder, and left elbow disorder.

(A)  The examiner should review any records received in connection with the foregoing requests and then offer an addendum opinion as to whether any currently diagnosed back, left hip, pelvic, left knee, and/or left elbow disorder, to specifically include degenerative disc disease of the lumbar spine; vertebral hemangioma; osteoarthritis of the left hip; prostatic calcifications; left knee status post reconstructive surgery; left ulnar neuropathy; and tendinitis of the left elbow, is at least as likely as not (i.e., a 50 percent or greater probability) related to the Veteran's service, to specifically include his reports of a 1987 in-service fall, an in-service spinal tap, the stresses of military service involving long hours walking on hard surfaces, and a January 1992 removal of a foreign body from the left forearm.  An opinion should be offered for each of the foregoing diagnoses. 

(B)  If arthritis is diagnosed for any of the above disorders, the examiner should offer an opinion as to whether the arthritis manifested within one year of the Veteran's separation from service in September 1993 and, if so, describe the manifestations.

(C)  Additionally, if it is determined that a back disorder is related to the Veteran's military service, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current disability of the left knee, left hip and/or pelvis is caused OR aggravated by the service-connected back disorder.  

(D)  For the Veteran's left elbow disorder, diagnosed as left ulnar neuropathy; and tendinitis of the left elbow, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is caused OR aggravated by his  service-connected left shoulder disability.

For (C) & (D), for any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

Any opinion expressed should be accompanied by a supporting rationale.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If any of the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




